                                                                                Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



MARION P. HAMMER,

                  Plaintiff,

v.                                            CASE NO. 4:18cv329-RH/CAS

LAWRENCE T. “LOL” SORENSEN,
CHRISTOPHER RISICA,
HOWARD WEISS, and
PATRICK SULLIVAN,

                  Defendants.

________________________________/


                            ORDER DISMISSING THE CLAIMS
                               AGAINST MR. SORENSEN


         The plaintiff Marion P. Hammer, a nationally known advocate for gun

rights, asserts that she received threatening emails from each of the four

defendants. One, Lawrence T. Sorensen, has moved to dismiss for lack of subject

matter jurisdiction and for failure to state a claim on which relief can be granted.

This order dismisses the claims against Mr. Sorensen for failure to state a claim.

The dismissal does not affect the claims against the other defendants.




Case No. 4:18cv329-RH/CAS
                                                                                  Page 2 of 4




         Mr. Sorensen sent Ms. Hammer two emails, each transmitting one or more

photographs showing injuries from gunshot wounds. Sending these unsolicited to

anyone, even a public figure who advocates gun rights, was inappropriate, indeed

disgusting. As Ms. Hammer correctly notes in response to the motion to dismiss,

“there are limits on how people can treat those with whom they disagree.” ECF

No. 29 at 1. Or at least on how people should treat those with whom they disagree.

Emails like these should not be sent in a civilized society.

         That does not mean, though, that emails like these can be made criminal or

even tortious. Tolerating incivility, at least to some extent, is a price a nation pays

for freedom. There is no clear line between incivility, on the one hand, and

effective advocacy, on the other. Turning loose a legislature, judge, or jury to ferret

out incivility would deter and even sometimes punish the robust public discourse

that is essential to freedom—the public discourse whose protection is the main

object of the First Amendment. See, e.g., N.Y. Times Co. v. Sullivan, 376 U.S. 254,

300 (1964) (“If individual citizens may be held liable in damages for strong words,

which a jury finds false and maliciously motivated, there can be little doubt that

public debate and advocacy will be constrained.”)

         Accordingly, not all inappropriate, disgusting speech is tortious, and not all

otherwise-tortious speech can be banned consistently with the First Amendment.

See Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 53 (1988). Mr. Sorensen



Case No. 4:18cv329-RH/CAS
                                                                               Page 3 of 4




should not have sent these photographs unsolicited to Ms. Hammer, but Mr.

Sorensen did not threaten Mr. Hammer, explicitly or implicitly. The text of his first

email said only, “Thought you should see a few photos of handiwork of the assault

rifles you support.” ECF No. 1-29 at 5. Attached were three graphic photographs

of leg injuries that probably resulted from gunshots. The second email’s text said

only, “This photo documents the effect of an outdated military rifle on JFK.

Today’s assault rifles are far more destructive.” Id. at 2. Attached was a

photograph probably taken during the President’s autopsy.

         The photographs were graphic, partly because they apparently depicted

actual injuries. But images as graphic, or nearly so, can be seen in movies and

videogames, on cable if not also network television, and in medical literature. The

photographs were germane to the policy debate that Ms. Hammer regularly

participated in and Mr. Sorensen apparently sought to join. Sending these

photographs, at least in these circumstances, was not tortious. And treating them as

tortious would violate the First Amendment.

         For these reasons,

         IT IS ORDERED:

         1. Mr. Sorensen’s motion to dismiss, ECF No. 28, is granted. The claims

against Mr. Sorensen are dismissed.




Case No. 4:18cv329-RH/CAS
                                                                                Page 4 of 4




         2. I do not direct the entry of judgment under Federal Rule of Civil

Procedure 54(b).

         3. Mr. Sorensen’s motion to compel discovery, ECF No. 32, is denied as

moot.

         4. The claims against the other defendants remain pending.

         SO ORDERED on November 17, 2018.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:18cv329-RH/CAS
